                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                _____________________________

HECTOR FAVA and BARBARA FAVA,

               Plaintiffs,

       v.                                                            No. 17cv00456 WJ/LF

LIBERTY MUTUAL INSURANCE
CORPORATION,

               Defendant.


                     MEMORANDUM OPINION AND ORDER
            DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                      ON PLAINTIFFS’ BAD FAITH CLAIMS

       THIS MATTER comes before the Court upon a Motion for Summary Judgment on

Plaintiffs’ Bad Faith Claims, filed by Defendant Liberty Mutual (“Liberty” or “Defendant”) on

June 1, 2018 (Doc. 69). Having reviewed the relevant pleadings of the parties and the applicable

law, the Court finds that Defendant’s motion is not well-taken and, therefore, is denied.

                                            BACKGROUND

       Plaintiffs Hector and Barbara Fava are homeowners who are suing Liberty for damages

under a Homeowners Policy (“Policy”) issued by Liberty to Mr. Fava. Plaintiffs (or “the Favas”)

allege property damages to their home stemming from a water leak under their home. Plaintiffs

initially filed the Complaint on July 29, 2016 in the Second Judicial District, County of Bernalillo,

and Liberty removed the case to federal court under diversity jurisdiction on April 17, 2017.

       According to the Complaint, on August 18, 2015, a pipe in the crawlspace underneath

Plaintiffs’ home burst, flooding the crawlspace with several inches of standing water. Almost

immediately after the leak, Plaintiffs noticed cracks in load-bearing walls and a sloping floor.
Plaintiffs tried to stop the leak and reported the incident to Plaintiffs’ insurer, Liberty. The water

from the burst pipe caused the floor in Plaintiffs’ kitchen and living room to begin sloping

downward and large cracks to form in several load-bearing walls in the home. The Favas reported

the damage to Liberty. Liberty investigated and concluded that much of the structural damage

pre-existed the water leak and that the water leak caused Plaintiff the structural damages.

       Plaintiffs assert that Liberty repeatedly denied coverage of Plaintiffs’ claim based on

inadequate investigations of the cause of the damage to the home as well as its misrepresentations

about those investigations. Since August 2015, Plaintiffs’ home has had a 10’ diameter hole in the

living room, made when Liberty performed its inspection of the damage to Plaintiffs’ home.

Because of Liberty’s improper denial of coverage and mishandling of Plaintiffs’ claim, Plaintiffs’

home continues to deteriorate, and Plaintiffs have been unable to use a significant portion of their

home since that time.

       Defendant denies Plaintiffs’ contentions. Following the reported water loss, Liberty

retained independent adjusters to inspect the water loss and retained an engineer to inspect the

water loss and report the findings. Based on those findings and the damages associated with the

water leak, Defendant claims that it paid what was owed under the policy.

       Liberty claims that the damage to Plaintiffs’ home was caused by water coming into

crawlspace from outside the house over a long period of time prior to bursting of the water pipe,

and that coverage for such damage was excluded under the policy that was issued to Plaintiffs.

Plaintiffs maintain that the damage was caused by the acute event of a burst water line causing

water to flood the crawlspace area, which is a covered event under their policy. The Complaint

asserts four claims for relief against Defendant:

       Count I: Breach of Contract and the Covenant of Good Faith and Fair Dealing;
       Count II: Violation of Unfair Practices Act;

                                                    2
         Count III: Violation of New Mexico Insurance Code; and
         Count IV: Negligence.

         Defendant directs its arguments in this motion only to that part of Count I that is based on

the covenant of good faith and fair dealing, seeking summary judgment solely on Plaintiffs’ bad

faith claims.

I.       PROCEDURAL BACKGROUND

         The Court has already touched on the bad faith issue in its Memorandum Opinion and

Order denying Defendant’s Motion for Summary Judgment on Plaintiffs’ Breach of Contract

Claims. See Doc. 70. The Court found that disputes of fact exist which support both parties’

positions on Plaintiffs’ claims of Breach of Contract and the Covenant of Good Faith and Fair

Dealing in Count I. See Doc. 100 at 8-10. The Court concluded that:

         . . . facts presented by Plaintiffs could infer that Liberty’s grounds for denying the
         Favas’ claim were not decided in good faith and that Liberty breached the contract
         of insurance and the associated covenant of good faith and fair dealing by failing
         to investigate Plaintiffs’ insurance claim and by denying the claim under the policy
         for frivolous or unfounded reasons. Compl., 44 & 45. In addition, the introduction
         of expert testimony in this case requires weighing by a fact finder and precludes
         disposition by summary judgment.1

         Because the same expert testimony would effectively preclude summary judgment on this

motion as well, the Court does not intend to discuss in detail all the facts presented in the instant

motion or to point out the entirety of disputed facts. There is also another reason why the Court

declines to weigh in on all of the numerous facts presented in the pleadings to this motion, and that

is because the parties (Defendant in particular) have again presented the issues in a way that makes

it unnecessarily tedious to wade through these facts.2 Defendant presents 53 “undisputed facts”


1
 Although Defendant sought summary judgment on Plaintiffs’ breach of contract claim, facts were presented that
were related to the issue of bad faith.
2
 See Doc. 100 at 5 & 13, n.6 (describing Court’s efforts to find Defendant’s response to Plaintiffs’ additional facts
as a “wild goose chase”).

                                                          3
and Plaintiffs present 77 “additional undisputed facts.” Instead of simply responding to the

additional facts in the reply, Defendant refers to responses given to Plaintiffs’ other additional

facts from other motions. By the time Defendant’s “response” is located in other briefs, it is

difficult to remember the original additional fact. To illustrate, here is one example of the tedious

process the Court was forced to follow in order to find Defendant’s responses to Plaintiffs’

additional facts:

       •   Defendant’s response to Plaintiffs’ additional fact V states: “Same as Plaintiffs’
           Additional Fact G in Doc. 75” (Doc. 79 at 11);
       •   Since Document 75 is the response brief to a previous motion for summary judgment
           filed by Defendant, 3 the Court must first locate the reply brief on the Court docket in
           order to find Defendant’s response to “Plaintiffs’ Additional Fact G in Doc. 75”’

       •   The reply brief containing Defendant’s response to Plaintiffs’ Additional Fact G in the
           summary judgment motion on Plaintiffs’ emotional injury claims, is Document 90;

       •   Defendant’s “response” to Plaintiffs’ Additional Fact G in Doc. 90 (the reply brief to
           Defendant’s summary judgment motion on Plaintiffs’ emotional injury claims) states that
           the fact “is not supported by Plaintiffs’ citation to the record.” Doc. 90 at 3.4 Thus, the
           Court must assume that this is also Liberty’s “response” to Plaintiffs’ Additional Fact V
           for the instant summary judgment motion on Plaintiffs’ bad faith claims.

Liberty utilizes this method of responding to Plaintiffs’ additional facts for the instant summary

judgment motion to respond to almost three-quarters of Plaintiffs’ additional facts. The Court will

therefore include only a minimum number of facts to represent the disputed issues on Plaintiffs’

bad faith claims.


3
 Doc. 75 is Plaintiffs’ response to Defendant’s Summary Judgment Regarding Plaintiffs' Emotional Injury Claims
& Damages (Doc. 66), which the Court has denied. (Doc. 99).
4
    The entirety of Liberty’s response to Plaintiffs’ Addition Fact V is as follows:

           Fact G. Disputed. Fact G is not supported by Plaintiffs’ citation to the record. Nowhere in the
           Exhibits that Plaintiffs reference is there evidence of “significant emotional distress” or Liberty’s
           knowledge of such distress. Furthermore, what Clarence Wearmouth learned after the loss as to an
           insured’s emotional distress is not relevant as to whether emotional distress damages were
           contemplated at the time the contract was entered into or recoverable under New Mexico law in
           connection with an insurance contract claim. . . .


                                                             4
         Parties have submitted separate binders containing exhibits that are relevant to all pending

motions in the case. The exhibits in Plaintiffs’ binder are designated by number, while those in

Defendant’s binder are by letter. Exhibits may be referred to either by its number or letter, or by

its document number; for example, Doc. 79-1 is Exhibit 40 in the binder submitted by Plaintiffs.

II.      The Policy5

         The Court includes the relevant policy provisions here for context. Liberty issued a policy

for the policy period of February 10, 2015-February 10, 2016, to Barbara Fava and Hector Fava to

insure their home located in Albuquerque, New Mexico. Doc. 66-1. The policy provided in

pertinent part as follows, describing losses that were excepted from coverage:

SECTION 1 - PERILS INSURED AGAINST

We insure against risk of direct loss to property described in Coverages A and B only if that loss
is a physical loss to Property. We do not insure, however, for loss:
                ...

        2.       Caused by:
                 ...
                 (e) Any of the following:

                           1.       Wear and tear, marring, deterioration;
                           2.       Inherent vice, latent defect, mechanical breakdown;
                           3.       Smog, rust or other corrosion, mold, wet or dry rot;
                           ...
                           6. Settling, shrinking, bulging or expansion, including resultant cracking
                           of pavements, patios, foundations, walls, floors, roofs or ceilings;
                           ...

                          9. Seepage, meaning a gradual, continuous, or repeated seepage or
                        leakage of water, steam or fuel over a period of 14 days or more, resulting in
                        damage to the structure, whether hidden or not.6



5
  Plaintiffs disputed the accuracy of certain policy provisions as set forth by Defendant. The Court sets forth the
provisions here based on its review of the actual policy that was filed as an exhibit. See Doc. 66-1.
6
  The Seepage Exclusion was added to the policy as a separate endorsement. See Doc. 66-1 at 38. Plaintiffs claim
that Defendant misquoted the seepage provision (which the Court refers to here relying on the policy language), but
both parties appear to agree that this exclusion it applied to the Favas’ policy during the relevant time.

                                                          5
                    If any of these [coverage exceptions in Section 2(e)] cause water damage
                    not otherwise excluded, from a plumbing, heating, air conditioning or
                    automatic fire protective sprinkler system or household appliance, we
                    cover loss caused by the water including the cost of tearing out and
                    replacing any part of a building necessary to repair the system or
                    appliance. We do not cover loss to the system or appliance from which this
                    water escaped.

       3.     Excluded under Section 1 — Exclusions.
              Under items 1. And 2., any ensuing loss to property described in coverages A and
              B not excluded or excepted in this policy is covered.

Doc. 66-1 at 11 (emphasis added). The Liberty policy also listed specific losses that were expressly

excluded from coverage:

SECTION 1 – EXCLUSIONS (“Earth Movement” and “Water Damage”)
    1.    We do not insure for loss caused directly or indirectly by any of the following. Such
          loss is. excluded regardless of any other cause or event contributing concurrently or
          in any sequence to the loss.
          ...
          b.       Earth Movement, meaning earthquake including land shock waves or
                   tremors before, during or after volcanic eruption; landslide; mine
                   subsidence; mudflow; earth sinking, rising or shifting unless direct
                   loss by;
                   (1)    Fire;
                   (2)    Explosion; or
                   (3)    Breakage of glass or safety glazing material which is part of a
                          building, storm door, or storm window;
                   ensues and then we will pay only for the ensuing loss. This exclusion does
                   not apply to loss by theft.

               c.      Water Damage, meaning:

                     (1) Flood, surface water, waves, tidal water, overflow of a body of water, or
                     spray from any of these, whether or not driven by wind;
                     (2) Water which backs up through sewers or drains or which overflows
                            from a sump; or
                     (3) Water below the surface of the ground, including water which exerts
                            pressure on or seeps or leaks through a building, sidewalk, driveway,
                            foundation, swimming pool or other structure.

                      Direct low by fire, explosion or theft resulting from water damage is
                           covered.
              ...

                                                 6
      2.      We do not insure for loss to property described in Coverages A and B caused by any
              of the following. However, any ensuing loss to property described in Coverages A
              and B not excluded or excepted in this policy is covered.
              ...
              c.      Faulty, inadequate or defective:
                      (1)    Planning, zoning, development, surveying, siting;
                      (2)    design, specifications, workmanship, repair, construction, renovation,
                             remodeling, grading, compaction;
                      (3)    Materials used in repair, construction, renovation or remodeling; or
                      (4)    Maintenance of part or all of any property whether on or off the
                             "residence premises."

Doc. 66-1 at 12-13. The “Earth Movement” exclusion was subsequently modified by a “New

Mexico Endorsement” which Defendant contends applies to the Favas’ policy rather than the

original version of the exclusion, but the Court has already found that the evidence belies this

contention. See Doc. 100 at 8-9 and discussion on “Claim Denials,” below.

SECTION 1 – EXCLUSIONS [New Mexico Endorsement] (“Earth Movement”)
Coverage A—Dwelling and Coverage B—Other Structures

The introductory language in SECTION 1 —Exclusions is deleted and replaced by the
following:

We do not insure for loss caused directly or indirectly by any of the following. Such loss is
excluded regardless of any other cause or event contributing concurrently or in any sequence to
the loss. These exclusions apply whether or not the loss event results in widespread damage or
affects a substantial area.
...
        2. Earth Movement is deleted and replaced by the following:

       2. Earth Movement, meaning movement of the earth, whether combined with water or
       not, in any direction, including but not limited to:

           a. Earthquake, including land shock waves or tremors before, during, or after a
                 volcanic eruption;
           b. Landslide, mud slide, or mud flow;
           c. Subsidence or sinkhole; or
           d. Any other earth movement, including earth sinking, rising, shifting, expanding,
              contracting, or eroding;
           caused by or resulting from manmade, animal, or natural actions, events, or conditions.
           If direct loss by fire or explosion ensues, we will pay only for the ensuring loss.

                                                 7
Doc. 66-1 at 28, Ex. A (Special Provisions-New Mexico) (emphasis added).

III.   Relevant Law

       In construing an insurance policy, the Court in a diversity case looks to the law of the forum

state and, if the state Supreme Court has not addressed the issue, the Court’s duty is to determine,

as best it can, how the issue would be resolved by state Supreme Court. Quaker State Minit-Lube,

Inc. v. Fireman's Fund Ins. Co., 52 F.3d 1522, 1527 (10th Cir. 1995). The parties have stipulated

that New Mexico law governs this case. Doc. 13 (Jt. Status Rep’t) at 3.

       An implied covenant of good faith and fair dealing protects against “bad faith or wrongful

and intentional conduct that injures the other party’s rights under the contract.” Azar v. Prudential

Ins. Co. of Am., 2003-NMCA-062, 133 N.M. 669, 687. As applied to insurance contracts, the

covenant dictates that the insurer “not injure its policyholder’s right to receive the full benefits of

the contract, [or m]ore specifically, . . . that an insurer cannot be partial to its own interests, but

must give its interests and the interests of its insured equal consideration.” Dairyland Ins. Co. v.

Herman, 1997-NMSC-005, ¶ 12, 124 N.M. 624 (internal quotation marks and citations omitted).

       An insurer’s incorrect decision to refuse benefits, without more, is not enough to establish

bad faith. Yumukoglu v. Provident Life & Acc. Ins. Co., 131 F. Supp. 2d 1215, 1226 (D.N.M.

2001), aff'd, 36 F. App'x 378 (10th Cir. 2002). Under New Mexico law, an insurer acts in bad faith

when it denies a first party claim for reasons that are unfounded or frivolous. Sloan v. State Farm

Mut. Auto. Ins. Co., 2004–NMSC–004, ¶¶ 2-3, 135 N.M. 106; N.M. U.J.I.-Civ. 13-1702. If an

insurer has a reasonable basis to dispute or deny the claim, then summary judgment is appropriate.

Yumukoglu v. Provident Life & Acc. Ins. Co., 131 F.Supp.2d 1215, 1226 (D.N.M. 2001). The term

“unfounded” means “reckless disregard” in which the insurer “utterly fail[s] to exercise care for

the interests of the insured in denying or delaying payment on an insurance policy” and where

                                                  8
there is an arbitrary or baseless refusal to pay, lacking support in the language of the policy or the

circumstances of the claim. ”Id. (quoting Jackson Nat’l Life Ins. Co. v. Receconi, 1992-NMSC-

019, ¶ 18, 113 N.M. 403 (alteration and emphasis in original) (internal quotation marks omitted).

       The concept of bad faith or failure to pay in the insurance context does not arise unless

there is a contractual duty to pay under the policy. See Charter Servs., Inc. v. Principal Mut. Life

Ins. Co., 1994-NMCA-007, ¶¶ 17 and 20, 117 N.M. 82 citing American Employers’ Ins. Co. v.

Crawford, 1975-NMSC-020, 87 N.M. 375. There can be no breach of an obligation which does

not exist. See Ambassador Ins. Co. v. St. Paul Fire & Marine Ins. Co., 753 F.2d 824, 826 (10th

Cir. 1985). Thus, there can be no viable bad faith claim if Liberty is not obligated to cover the

damages to Plaintiffs’ home. See Yumukoglu, 131 F.Supp.2d at 1226 (summary judgment in

inappropriate if an insurer has a reasonable basis to deny the claim). Under New Mexico law, a

plaintiff has the burden of proving that his claim falls within the coverage provided. Leafland

Group – II Montgomery Towers Ltd. Partnership v. Ins. Co. N. America, 1994-NMSC-088, ¶ 13,

118 N.M. 281.

       Plaintiffs contend that insurers can be held liable for bad faith insurance practices even

where there is no duty to pay under the policy. They base their bad faith claims on more than

Liberty’s refusal to pay, for example, by (1) acting dishonestly in the performance of the insurance

contract; (2) failing to fairly investigate and evaluate their claim and by acting unreasonably in

deciding there was no coverage for the Favas’ claim; (3) misrepresenting pertinent facts

concerning coverage under the policy in deciding; (4) unreasonably relying on clearly inapplicable

policy provisions to justify its denial of coverage; and (5) denying their claim for frivolous and

unfounded reasons. Doc. 79 at 23.         Plaintiffs maintain that these claims are separate and

independent from a bad faith claim based on refusal to pay.



                                                  9
        Plaintiffs are correct that under New Mexico law, bad faith claims may be based on conduct

separate from a refusal to pay, citing Progressive Cas. Ins. Co, 2018-NMSC-014, ¶ 24 and O’Neel

v. USAA Ins. Co., 2002-NMCA-028, ¶9, 31 P.3d 356. However, these cases do not stand for the

proposition that there can be viable bad faith claims where there is no coverage under the policy;

neither Progressive nor O’Neel held that when there is no coverage under the policy, there can still

be a finding of bad faith. Thus, a claim based on an insurer’s refusal to pay assumes there is an

obligation to provide coverage in the first place. See Charter Servs., Inc. v. Principal Mut. Life

Ins. Co., 1994-NMCA-007, ¶ 1, 117 N.M. 82, 868 P.2d 1307 (finding that “absent any contractual

obligation to pay under the policy, we do not believe the concept of bad faith comes into play.”).7

IV.     Legal Standard

        Summary judgment is appropriate only if there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter–Chem Coal Co., Inc., 41 F.3d 567, 569

(10th Cir. 1994). Whether there is a genuine dispute—as to a material fact depends upon whether

the evidence presents a sufficient disagreement to require submission to a jury or conversely, is so

one-sided that one party must prevail as a matter of law. Anderson v. Liberty Lobby, 477 U.S. 242,

248–49 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132 (10th Cir. 2000); Carey v. U.S. Postal

Serv., 812 F.2d 621, 623 (10th Cir. 1987). A fact is “material” if it pertains to an element of a

claim or defense; a factual dispute is “genuine” if the evidence is so contradictory that if the matter

went to trial, a reasonable party could return a verdict for either party. Anderson, 477 U.S. at 248.


7
   See also Woodmen Acc. & Life. Ins. v. Bryant, 784 F.2d 1052 (10th Cir. 1986) (“Because Woodmen had no
obligation to pay the St. Francis expenses, its refusal to pay, by definition, was not frivolous or unfounded.”);
Frietze v. Allstate Ins. Co., No. CV 12-840 WJ/CG, 2013 WL 12333993, at *2 (D.N.M. Mar. 18, 2013) (citing
Charter Services and Woodmen Acc. & Life Insurance for the proposition that without coverage, there can be no bad
faith); Christy v. Travelers Prop. & Casualty Ins. Co., No. 13CV0281 WJ/LFG, 2013 WL 12159449, at *2 (D.N.M.
Aug. 29, 2013) (same).

                                                       10
The Court must resolve factual ambiguities against the moving party, thus favoring the right to a

trial. Houston v. Nat'l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).

                                                     DISCUSSION

            Defendants seek summary judgment on Plaintiffs’ bad faith claims because:

(1)         the Favas’ homeowners’ insurance policy does not provide coverage for the claims made;

(2)         even if there is coverage under the policy, Liberty did not act in bad faith because its
            decisions were not frivolous or unfounded and its investigation was not inadequate; and
            because

(3)         Liberty is entitled to summary judgment on the punitive damages claim because Plaintiffs
            have no evidence of the requisite culpable mental state.

I.          General Undisputed Facts8

            The following are the bare pertinent facts for purposes of the Court’s rulings herein:

       •    August 2015: Mr. Fava discovered water leaking into his front yard from beneath his
            home on August 18, 2015. He was unsuccessful at turning off the water himself, and
            called the water department. When Mr. Fava removed the plastic panels covering the
            access panels to the crawlspace entrances, he found there was standing water in the
            crawlspace which flowed out the entrances. A plumber came out to the house that day
            and the following day to find the source of the water leak and repair it, and showed Mr.
            Fava a crack in the main water line running into the house which had broken directly
            beneath the east wall of the house north of the front door.

       •    Liberty sent a field adjuster, Sal Collins, to inspect the loss and contacted a water
            mitigation specialist (ServPro) to provide mitigation services. Serv Pro provided these
            services on August 20, 2015 and installed drying equipment which was removed a few
            days later. After inspecting the home, Mr. Collins determined the cracks were related to
            long-term settlement and not the August 2015 leak, finding that the “cracking throughout
            the home is the result of the sinking of the home due to the saturation of the ground under
            the subfloor from water flooding the crawlspace from the crack in the water line
            connector. . . .”
       •    On August 31, 2015, after Mr. Collins inspected the home, Mr. Fava was informed by
            liberty that there was no coverage for the possible foundation loss or structural damage.
            When Plaintiffs disagreed with Liberty’s findings, Liberty hired an outside consultant,
            Rimkus Consulting Group, Inc., to inspect the residence’s structural damage. Rodrick
            Rennison, a licensed engineer, was assigned to investigate the loss. Mr. Rennison’s
            report, (“the Rimkus report”) which was completed on September 24, 2015, determined
8
     The Court omits references to exhibits for ease of reading, as these references are included in the briefs.


                                                             11
          that the cracks and other damage to the home were not caused by the August 18, 2015
          water loss.9

      •   October 2015 – March 2016: Based on the Rimkus report, Liberty advised the Favas by
          letters dated October 3, 2015 and March 21, 2016 that their claim would be only partially
          accepted, covering the expense of ServPro’s remedial services, but not otherwise
          covering the repair of the house and foundation. (Parties dispute whether Liberty sent
          Plaintiffs a subsequent letter dated July 16, 2017).

      •   May 2016 – July 2016: After the Favas engaged counsel, Plaintiffs contested Liberty’s
          repeated decisions to deny their claim. They provided Liberty with an engineering report
          dated May 14, 2016 prepared by a licensed engineer, Gordon McKeen. Liberty
          acknowledged receipt of the letter sent by Plaintiffs’ attorney on June 22, 2016, as well as
          the McKeen Report.

      •   On July 29, 2016, Plaintiffs filed suit in the Second Judicial District, County of
          Bernalillo, and Defendants removed the case to federal court under diversity jurisdiction
          on April 17, 2017.

II.       Claim Denials

          As mentioned above, Plaintiffs were sent at least two letters denying their claim: on

October 3, 2015 (Ex. R) and March 21, 2016 (Ex. S), and July 16, 2016 (Ex. T). Liberty claims

that it sent Plaintiffs another denial letter on July 16, 2016, but Plaintiffs claim they never received

the letter. The Court has found that a dispute existed as to whether Liberty ever sent the July letter

to the Favas, see Doc. 100 at 13, but will include the July 2016 letter here, viewing the facts

favorably for Defendant as the movant:

      •   The cited policy provisions for denial of Plaintiffs’ claim in the October 3, 2015 letter
          were based on the 2(e) coverage exceptions (including wear and tear; inherent vice and
          wet or dry rot); and the original Earth Movement exclusion from language set forth in the
          main body of the policy. Ex. R (Doc. 68-6 at 3) (no coverage for “land movement
          causing the foundation of your dwelling to shift over time”).

      •   The March 21, 2016 denial letter added, as grounds for denial of Plaintiffs’ claims, the
          coverage exception for settling and the water seepage exclusion. Ex. S.


9
 Plaintiffs do not dispute that the Rimkus report makes these findings, but claim that the report contained
“numerous false assumptions . . . that were contradicted by evidence known to Liberty.” Pltffs’ Rsp.to Defts’ Fact
21. This case largely rests on the opinions and reports of different experts. Plaintiffs’ own facts, which the Court
will discuss later, are based on Plaintiffs’ own expert reports.

                                                         12
       •   The July 16, 2016 denial letter includes the 2(e) exceptions (settling, wear and tear, rot),
           and exclusions for water seepage and for the first time relies on the Earth Movement
           language based on the New Mexico endorsement.

           Liberty claims that the New Mexico endorsement language for the Earth Movement

exclusion applies to Plaintiffs’ policy but as mentioned previously, this fact is disputed, since the

evidence shows that Liberty relied only on the original version of the Earth Movement provision

to initially deny Plaintiffs’ claim in the October 3, 2015 denial letter. See Doc. 100 at 13.

III.       Disputed Facts

           These facts preclude summary judgment on Plaintiffs’ bad faith claims:

           A.     Whether There Was Coverage

           Liberty’s denial letters cited to different exclusion provisions as the reasons for denial, yet

Plaintiffs present disputes of fact as to whether these provisions applied to the facts and

circumstances of the water damage to the Favas’ home. The exclusions mentioned in the first

October 3, 2015 letter (except for the Earth Movement exclusion) did not exclude from coverage

those causes which occurred concurrently with covered causes of loss.10 See Winters v. Charter

Oak Fire Ins. Co., 4 F. Supp. 2d 1288, 1295 (D.N.M. 1998) (Absence of concurrent causation

language means that in order for the exclusion to be effective, insurer must show that the reason

in the exclusion is the sole cause of the damage). This means that to deny coverage based on these

exclusions, Liberty had to show that one or more of these were the only cause of the damage.


       •   First Denial Letter, October 3, 2015: The reasons for the denial here included wear and
           tear, inherent vice and wet or dry rot. Because there was no concurrent causation
           language in the policy for these exclusions, Liberty had to show that one or more of these
           were the only cause of the damage. Plaintiffs point out that Liberty knew that the crack

10
   See Policy provisions, above. For example, losses from “wear and tear,” “inherent vice, latent defect and
mechanical breakdown,” and “wet or dry rot” were plainly excluded from coverage. Doc. 75-4 at 10. However, the
Earth Movement exclusion included concurrent causation language in that under this provision, loss was excluded if
caused by the specific earth movement “regardless of any other cause or event contributing concurrently or in any
sequence to the loss.” Doc. 75-4 at 11.

                                                       13
    in the water line had contributed to the damage based on the report from Liberty’s own
    field adjuster, Sal Collins. See Pltffs’ Add’l Fact V (citing to report stating that cracking
    throughout the home resulted from sinking due to saturation of the ground which was due
    to “crack in the water line connector”).

       o The letter also relied on the Earth Movement exclusion. Plaintiffs present facts
         where a reasonable juror could find that this exclusion did not apply to the facts
         and circumstances of the loss because the exclusion applies to earth movement
         resulting from natural causes—which would not include a cracked water pipe.
         See Winters, 4 F.Supp.2d at 1291 (noting that under New Mexico law, “earth
         movement” includes only naturally-occurring phenomena such as earthquake or
         landslide) (citing United Nuclear Corp. v. Allendale Mut. Ins. Co., 103 N.M. 480,
         709 P.2d 649 (1985)). Plaintiffs contend out that Liberty should have been aware
         of how this exclusion is interpreted under New Mexico law.

•   Second Denial Letter, March 21, 2016: Liberty abandoned reliance on the exclusions
    cited in the first letter, relying instead on totally different exclusions for damages caused
    by “Seepage,” Water Damage” and Settling.” However, the “Seepage” exclusion could
    only apply to the facts of Plaintiffs’ loss if the water leak had lasted longer than 14 days.
    See Doc. 77-16 at 2 (Seepage Exclusion Endorsement). The Court has already
    determined that the record contains evidence that the water damage may have been
    caused by an acute event such as a cracked water pipe, rather than long-term leakage.
    See Doc. 100 at 9-10 (Mem. Opin. & Order).

       o Exclusions based on “Settling” and “water damage” also would not justify denial
         of coverage for the Favas’ claim, as long as the loss was also caused by an event
         that was not excluded, such as a cracked water line. Winters, 4 F. Supp. 2d at
         1295 (summary judgment denied where insurer had not shown that settling was
         sole cause of damage, where parties stipulated that a water break soaked the
         ground, causing soil movement leading to structural damage at issue). Because
         Liberty was aware of the cracked water line at the time it initially denied
         Plaintiffs’ claim, a reasonable juror could find that the claim should have been
         covered.

•   Third Denial Letter, July 16, 2016: as with the original Earth Movement exclusion, a
    dispute exists as to whether earth movement, “whether combined with water or not,”
    refers to earth movement that is caused by a cracked water pipe. Even assuming that
    Liberty sent this letter), there is also a dispute as to whether the New Mexico
    endorsement language applies to Plaintiffs’ claim, and whether they were ever provided
    information about this version of the exclusion.

•   Disputes Regarding Causation: The Rimkus Report determined that the damage to
    Plaintiffs’ home was caused by long-term moisture and water intrusion into the
    crawlspace from outside the house over a long period of time and prior to the water leak.
    Deft’s Fact 23. Plaintiffs offer evidence disputing these findings by relying on Mr.
    McKeen’s May 2016 engineering report in which McKeen identified what he considered

                                              14
         to be false assumptions and errors in the Rimkus report and favored Plaintiffs’ position
         that the cause of the damage was more consistent with a break in the water line. See
         Add’l Fact QQQ & Ex. 8; see also Ex. 13;11

     •   Also, factual disputes as to causation—and therefore whether the claim should have been
         covered—exist because both sides are presenting expert testimony and so as the Court
         has previously noted, this issue cannot be resolved on summary judgment. See Doc. 100
         at 14-15.

         Based on the above selected factual disputes (as well as others not recited herein), a

reasonable juror could find that the Favas’ homeowners’ insurance policy does provide coverage

for Plaintiffs’ claims, and therefore Defendant is not entitled to summary judgment.

         B.     Disputes of Fact Relevant to Bad Faith
         Liberty claims that even if there is coverage under the policy, Liberty did not act in bad

faith because its decisions were not frivolous or unfounded and its investigation was not

inadequate. However, Plaintiffs present the following evidence which creates material issues of

fact on this issue as well:

     •   Liberty did not explain in its denial letters why the grounds for denial in earlier letters
         had been abandoned. See Pltffs’ Add’l Fact PPP (noting Liberty’s admission that the first
         two denial letters are not consistent with each other). A reasonable juror could infer from
         this that Liberty’s denial of Plaintiffs’ claim was arbitrary and capricious or even
         unfounded, and that Liberty was unreasonably in relying on clearly inapplicable policy
         provisions to justify its denial of coverage.

     •   Facts which contradicted the Rimkus report findings were known to Liberty at the time
         that report was prepared, and were also available to Liberty when Plaintiffs subsequently
         forwarded the McKeen report. These facts include specific information regarding the
         sloping of the house, the relevance of a moisture barrier for New Mexico residences; the
         number of vents in the crawlspace from which water could have flowed; and the cover
         over the crawlspace access panel. These facts are significant in that Liberty relied in
         large part on the Rimkus findings to deny Plaintiffs’ claim. Pltffs’ Add’l Fact UU; Add’l
         Facts VV – AAA.

     •   Liberty claims that it hired Rimkus to determine the “cause and origin” of the cracking in
         the property. Deft’s Fact 19. However, Plaintiffs present facts suggesting that Rimkus
         was biased in favor of supporting Liberty’s previous denial of coverage and that it was

11
  This McKeen report, dated February 14, 2018, was generated after the instant lawsuit was filed and for that reason
perhaps has limited value to the issues here. However, this report is consistent with McKeen’s findings in the early
May 2016 report.

                                                        15
       hired to support Liberty’s decision to deny Plaintiffs’ claim as early as August 2015. See
       Pltffs’ Add’l Fact MM; Ex. 18 at 29-30 (opining that Rimkus was retained “to look for
       facts which support a denial of coverage” rather than to determine cause and origin of
       damage.); Pltffs’ Add’l Fact PP & Ex. 27 (Rimkus email dated July 12, 2016 wherein Mr.
       Rennison states after the receiving the McKeen report, that: “We have our first fight on
       our hands.”).

   •   Liberty states that it advised Plaintiffs that their claim would be on hold pending an
       additional report (the McKeen report). Deft’s fact 15. However, Plaintiffs point to
       evidence in Liberty’s claims notes indicating that Liberty had decided to deny coverage
       even before it received McKeen’s report. See Pltffs’ Add’l Fact AA; Ex. 5, FAVA
       CF000854-855 (September 8, 2015 note stating “Claim concluded and submitted for
       review and approval”).

   •   Liberty states that Plaintiffs filed suit on July 29, 2016, before Rimkus could fully
       evaluate the McKeen report and provide its findings to Liberty. Deft’s Fact 29. Plaintiffs
       do not dispute these specific facts, but offer facts suggesting that Liberty delayed the
       evaluation of the McKeen report. Pltffs’ Add’l Fact SSS & supp. exhibits (Liberty
       waited three weeks from receiving Plaintiffs’ final good faith letter and the McKeen
       report before sending the report to Rimkus for evaluation); Add’l Fact UUU & Ex. T
       (Liberty drafted final denial letter of July 16, 2016 four days after referring McKeen
       report to Rimkus for review and before receiving any response from Rimkus.

       This evidence presented by Plaintiffs could suggest to a reasonable juror that Liberty had

no intention of considering any findings that were contrary to the Rimkus evaluation which

supported denial, even when contradictory evidence existed. This is evidence that could support

Plaintiffs’ position that Liberty acted unreasonably in denying Plaintiffs’ claims by failing to

investigate the claims in good faith; that it was partial to its own interests; and that it acted

dishonestly in the performance of the insurance contract.

       C.      Punitive Damages

       Last, Liberty contends that it is entitled to summary judgment on the punitive damages

claim because Plaintiffs have no evidence of the requisite culpable mental state. However,

Plaintiffs have presented facts, some of which the Court has included in this discussion, which

could support a jury’s finding that Liberty acted in bad faith in investigating Plaintiffs’ claims and




                                                 16
the Court finds it unnecessary to reiterate them here. Therefore, Liberty is not entitled to summary

judgment on Plaintiffs’ punitive damages claim.

       THEREFORE,

       IT IS ORDERED that Defendant’s Motion for Summary Judgment on Plaintiffs’ Bad

Faith Claims (Doc. 69) is hereby DENIED for reasons described in this Memorandum Opinion

and Order.




                                              _________________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                17
